Citation Nr: 0511839	
Decision Date: 04/27/05    Archive Date: 05/03/05	

DOCKET NO.  03-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
gentamicin-induced vestibulopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In a rating decision of July 2000, the RO denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibular 
ototoxicity.  The veteran voiced no disagreement with that 
determination, which has now become final.  Since the time of 
the July 2000 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence neither new nor material, and the 
current appeal ensued.  In a February 2003 decision by the RO 
in Detroit, Michigan, which currently has jurisdiction of the 
veteran's claims folder, the RO decided the claim on the 
merits.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

Finally, for reasons which will become apparent, the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for gentamicin-induced 
vestibulopathy on a merits basis is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a decision of July 2000, the RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibular 
ototoxicity.

2.  Evidence submitted since the time of the RO's July 2000 
decision bears directly and/or substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 2000 denying the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibular 
ototoxicity is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).

2.  New and material evidence having been submitted, the 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibulopathy is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of July 2000, the RO denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibular 
ototoxicity.  In reaching that determination, the RO found 
that Balance Function Studies indicated a sudden onset of 
balance problems following discharge from a hospital stay in 
August 1991.  At that time, it was noted that the veteran had 
been hospitalized for a period of six weeks for treatment of 
a severe infection, during which time he received intravenous 
gentamicin.  Following that period of hospitalization, the 
veteran complained of lightheadedness and continuous 
unsteadiness, in particular, when attempting to stand and 
walk, with symptoms becoming significantly worse in darker 
environments.

A statement from a VA physician received in October 1991 
described the veteran as unsteady on his feet, a finding 
which might be due either to a small stroke or antibiotic 
toxicity.  According to the VA physician, the veteran's 
unsteadiness might never resolve.

Treatment records from a private university covering the 
period from February 1991 to January 1992 were likewise 
significant for a description of the veteran having 
difficulty walking.  Treatment records from the Social 
Security Administration dated in April 1992 showed that the 
veteran was disabled due to a bilateral vestibular weakness 
which caused difficulties with balance and focusing. 

Based on such evidence, the RO determined that, while there 
was a record of treatment for gentamicin-induced vestibular 
ototoxicity, there was no evidence of any permanent residual 
or chronic disability for which compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 could be 
granted.  Under the circumstances, the RO denied entitlement 
to Section 1151 benefits for gentamicin-induced vestibular 
ototoxicity.

A private electronystagmographic examination conducted in 
December 2000 yielded normal saccadic test results, with no 
gaze nystagmus, and normal tracking abilities.  Optokinetic 
evaluation was symmetrical, and the Hallpike test was 
negative bilaterally.  Noted at the time of evaluation was 
the presence of positional nystagmus with eyes closed in head 
left and left side positions only.  Also noted was the 
presence of bilateral caloric weakness.

In correspondence of December 2000, a private physician 
indicated that, in 1991, the veteran had received treatment 
with gentamicin for endocarditis, following which he 
experienced vestibulopathy.  According to the private 
physician, the veteran's vestibulopathy might in fact be 
secondary to that medication.  Additionally noted was that 
audiometric testing had shown the presence of a high 
frequency nerve hearing loss.  Reportedly, recent 
electronystagmographic testing had been "supportive."

At the time of a VA otologic examination in January 2003, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  When questioned, the veteran stated that, 
in 1991, he had been admitted to a VA hospital for treatment 
of bacterial endocarditis, a part of the treatment for which 
involved the administration of intravenous antibiotics (i.e., 
gentamicin) for six weeks.  According to the veteran, around 
or about the fourth week of treatment, he began to notice 
some disequilibrium when walking.  The veteran admitted to 
difficulty walking in a straight line, although he was not 
dizzy.  Following an intensive workup, the veteran was 
reportedly diagnosed as exhibiting vestibulopathy secondary 
to gentamicin, for which there was no treatment other than 
physical therapy.  When further questioned, the veteran 
stated that, over the course of the years, his imbalance had 
become somewhat better, to the point where he was able to 
walk and drive.  He had, however, been told never to go back 
to work (where he would be around machinery).

When questioned regarding his instability, the veteran 
described it as an occasional feeling of swaying when he 
walked, which would come on "all of a sudden," and which 
might last "a split second," though this seemed to be getting 
better through the years.  According to the veteran, on those 
occasions when he was sitting or in bed, he experienced no 
sensation of imbalance.

On physical examination, the veteran's auricles were normal, 
with no deformity.  The external auditory canal was wide 
open, clean, and dry, with no signs of infection.  The 
tympanic membranes were intact and clear, and there was no 
evidence of any acute disease or cholesteatoma.  Hearing for 
conversational voice was good, and there was no evidence of 
middle ear infection.  The veteran's pupils were equal and 
reacted to light, with no evidence of nystagmus.  However, 
the veteran was unable to walk in a straight line with his 
eyes closed.  The pertinent diagnosis was vestibulopathy 
(antibiotic ototoxicity), manifested by permanent symptoms, 
with no indication for any further treatment.

Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for gentamicin-
induced vestibulopathy.  In pertinent part, it is argued 
that, in 1991, while hospitalized at a VA medical facility 
for treatment of bacterial endocarditis, the veteran was 
administered intravenous gentamicin, resulting in vestibular 
damage and balance problems.  According to the veteran's 
accredited representative, while at the time of treatment, 
the side effects of gentamicin therapy were most likely 
discussed, the veteran was never advised of the severity of 
those side effects.  The failure to advise him of the 
severity of the side effects in question constituted, it is 
argued, negligence on the part of VA personnel.

The Board notes that, for claims received after October 1, 
1997 (as in this case), compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are payable for additional 
disability not the result of the veteran's own willful 
misconduct, where such disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee, or any Department facility, 
where the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

However, once entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 has been denied by a 
decision by the RO, that determination, absent disagreement 
by the veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (2002).  Where a claim for entitlement to 
Section 1151 benefits has been previously denied, and that 
decision has become final, the claim can be reopened and 
reconsidered only where new and material evidence has been 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after August 
29, 2001.  Here, the veteran's application to reopen his 
previously denied claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed in January 
2001, and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001)

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2003).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision.  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision 
denying compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibular 
ototoxicity in July 2000, there were on file VA treatment 
records and reports of hospitalization, as well as certain 
private medical records.  Those records, while showing 
treatment with intravenous gentamicin for infective bacterial 
endocarditis in 1991, failed to demonstrate the presence of 
any permanent residual or chronic disability for which 
Section 1151 benefits could appropriately be granted.  That 
decision was adequately supported by and consistent with the 
evidence then of record, and is now final.

Evidence received since the time of the July 2000 RO 
decision, consisting of various private treatment records and 
a VA examination report, is both "new" and "material" as to 
the issue of compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for gentamicin-induced vestibulopathy.

More specifically, since the time of the RO's July 2000 
decision, it has been demonstrated that the veteran does, in 
fact, suffer from permanent residual disability resulting 
from the administration of intravenous gentamicin by VA 
personnel in 1991.  Such evidence, at a minimum, provides a 
"more complete picture of the circumstances surrounding the 
origin of (the veteran's) disability" and, as such, is 
sufficient to a proper reopening of his previously denied 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board finds that the veteran's claim is 
reopened.


ORDER

New and material evidence having been submitted to reopen a 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibulopathy, the 
appeal as to that particular issue is granted.


REMAND

Having determined that the veteran's claim is reopened, the 
Board must now proceed to a de novo review of the entire 
pertinent evidence of record.  As noted above, compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability where the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA personnel, or in the case of an event which 
was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

In the case at hand, it is clear that, in 1991, the veteran 
received treatment in the form of intravenous gentamicin for 
infective bacterial endocarditis, which treatment apparently 
resulted in vestibulopathy.  What is unclear is whether, 
prior to such treatment, the veteran gave informed consent 
for his treatment.

The Board observes that, during the course of an informal 
hearing presentation in June 2004, the veteran's accredited 
representative noted that, based on a review of pertinent 
evidence, the veteran was begun on gentamicin and 
piperacillin on August 13, 1991.  The representative contends 
that those same records showed that a pathology report on 
August 15th described the veteran as "sensitive to 
gentamicin."  According to the hospital discharge summary, 
while on August 15, 1991, the veteran's gentamicin levels 
were good, he was nonetheless changed to imipenem, with 
gentamicin maintained at 180 milligrams every 12 hours.

The veteran's representative argues that, based on available 
records, there is no indication which, if any, antibiotics 
were used during the period from August 15 to September 24, 
1991.  In pertinent part, it is argued that, if the veteran 
was, in fact, continued on gentamicin therapy after the 
pathology finding of August 15, 1991, which showed that he 
was sensitive to gentamicin, that continuation of antibiotic 
treatment constitutes fault pursuant to the provisions of 
38 U.S.C.A. § 1151.  

The Board notes, however, that the pathology finding of 
August 15, 1991 actually states that enterobacter aerogenes 
(presumably the infectious organism) was sensitive to 
gentamicin and resistant to piperacillin; it does not state 
that the veteran was sensitive to gentamicin.

Based on a review of the file, it is clear that, at the time 
of scheduling of the aforementioned January 2003 VA otologic 
examination, an opinion was requested as to whether the 
veteran's treatment with gentamicin in 1991 constituted 
negligence, carelessness, error in judgment, or any other 
indicated fault on the part of VA personnel.  Regrettably, 
the examination in question furnished no such opinion.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in April 
2002 purporting to notify the veteran of the various 
provisions of the VCAA, that correspondence provided 
information for establishing service connection; it does not 
reference the requirements for substantiating a claim under 
38 U.S.C.A. § 1151.  Accordingly, on remand, the RO should 
accord the veteran and his representative the proper notice. 

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2004) are fully 
complied with and satisfied, with respect 
to the claim for benefits pursuant to 
38 U.S.C.A. § 1151.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2003, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
RO should, additionally, attempt to 
obtain any and all records, to include 
doctors' orders and treatment notes, 
pertaining to the veteran's period of VA 
hospitalization from August 12 to 
September 24, 1991.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran's entire claims folder 
should then be furnished to a specialist 
in the field of otology.  Following an 
in-depth review of the veteran's record, 
that physician should provide an opinion 
as to whether the veteran's gentamicin-
induced vestibulopathy was the result of 
carelessness, negligence, lack of proper 
skill, an error in judgment, or similar 
instance of fault (including failure to 
obtain informed consent) on the part of 
treating VA personnel.  An additional 
opinion is, likewise, requested as to 
whether the veteran's gentamicin-induced 
vestibulopathy was a reasonably 
foreseeable event.  

If the otologist needs to confer with a 
cardiologist or 
other specialist (e.g. as to whether 
appropriate treatment for endocarditis 
was provided) in order to provide any of 
the above-requested opinions, he or she 
should do so.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  A copy of this 
REMAND must be made available to and 
reviewed by the evaluating otologist 
prior to completion of his or her 
evaluation.  Moreover, a notation to the 
effect that this record review took place 
must be included in the evaluation 
report.

4.  The RO should then review the 
veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for gentamicin-induced 
vestibulopathy.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC), including the current 
laws and regulations governing the award 
of Section 1151 benefits.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case in 
October 2003.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


